Title: From Alexander Hamilton to Jeremiah Olney, 7 September 1791
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentSeptember 7 1791
Sir
It has been represented to me that a Brig, called the Trinidada, lately belonging to Messrs. Brown & Francis of your district, has arrived in the district of Wilmington on Delaware with a copy of a register issued from your Office which does not agree with the vessel in two material particulars. The register, which is No 25 & bears date on the 25th of Augt. 1790, appears, from the copy, to describe the vessel as having “a head” and as being “pink sterned,” and the copy in this Office agrees with that, but the brig has not a head, and tho’ said to be narrow abaft, is square sterned. This case naturally excites extraordinary attention, as the bill of sale of the Agents of Brown & Francis, which the present Owner possesses, is confirmed by other information, that the vessel was actually sold by the persons named as Agents, and to the person appearing to be the purchaser.
It is my request that you will immediately transmit to me a copy of the Surveyors certificate to you, on which you issued the Register, No 25, and, if you have it, the original register under the State of Rhode Island which was delivered up to you when the register in question under the United States was obtained by Mr Brown. I also wish to be informed whether the Trinidada ever had a head, and if she had, when and for what reason it was taken off—also whether any vessels are called pink sterned in the State of Rhode Island, the ends of whose after planks are not actually butted against the Stern post. Any circumstances which will throw light upon the fact relating to the place at which the Trinidada was built you will also communicate: or if a mistake has happened any circumstances tending to ascertain and explain it will be acceptable.
I am, Sir,   Your Obedt Servant.
A Hamilton The Collector of the Customs,Providence
 